Waterman, P. J. It is urged that the bill being upon information and belief only, and the answers denying positively the ownership of any property such as was pointed out, no equitable ground is shown for the appointment of a receiver. Judgment having been obtained and an execution having been returned unsatisfied, appellee was entitled to whatever relief he could obtain by filing a creditor’s bill. Revised Statutes, Chap. 22, Sec. 49. It can not be seriously contended that having this right to file his bill, he is not entitled to support the same, if he can by proof, and to have a hearing thereon; in other words he is not concluded by the sworn answers of the defendants. If, then, the suit may go on and may result in a decree for the complainant establishing a lien upon property, why may not the court take reasonable measures to make the decree it may afterward render, effective? If the defendant and judgment debtor, Mrs. Edwards, has any property or equitable interests not exempt by law from sale on execution, she ought to convey the same to a receiver; and this is all the order requires. If she has no property not exempt from execution, then there is nothing for the order to operate upon and her assignment will transfer nothing. She now admits the ownership of two lots but she does not explain why she failed to turn them out upon the execution ; she says that she has never concealed her ownership of them, but fails to aver that she ever offered them in satisfaction of the judgment, nor is there a showing that these lots are of sufficient value to make a levy upon them of any avail. The appointment of a receiver pendente lite upon a creditor’s bill, rests in the discretion of the court. High on Receivers, Sec. 7; Lutt v. Grimont, 17 Ill. App. 308; Bloodgood v. Clark, 4 Paige, 574; Trumbull v. Prentiss Lumber Co., 55 Mich. 387; The St. Louis & Sandoval Coal & Mining Co. v. The Sandoval Coal & Mining Co., 111 Ill. 32-39. And in this case no sufficient reason is shown for interference with the action of the court below. Judgment affirmed.